Title: To James Madison from James Maury, 30 October 1805 (Abstract)
From: Maury, James
To: Madison, James


          § From James Maury. 30 October 1805, Liverpool. “I had this honor on the 22d. August. The sickness of the Clerk, who assists me in my Consular office, has occasioned a considerable delay in the table of imports & exports for the first six months of this year. I now have the honor to lay it before you, as also a price current for the produce and exports of the United States.”
        